Electronically Filed
                                                    Supreme Court
                                                    SCWC-14-0000778
                                                    23-FEB-2016
                                                    09:36 AM



                        SCWC-14-0000778

          IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


   SPENCER JAMES BEVILL, NANCY LYNN BEVILL, and BEVILL FAMILY
           TRUST, Respondents/Plaintiffs/Counterclaim
                     Defendants/Appellants,

                              vs.

PHIL SCHUTTE; BEVERLY SCHUTTE; BRUCE “SKIP” BLOUGH; MIKE PREISS;
   CONNIE SCHNITKER; PETE HILL; DARREL BORLING; ASSOCIATION OF
  APARTMENT OWNERS OF KE NANI KAI, an incorporated condominium
association; THE BOARD OF DIRECTORS FOR ASSOCIATION of APARTMENT
      OWNERS OF KE NANI KAI, in their official capacity and
          personally, Respondents/Defendants-Appellees,

                              and

       FRANK MAURIZIO, Respondent/Defendant/Counterclaim
                      Plaintiff/Appellee.


   SPENCER JAMES BEVILL, NANCY LYNN BEVILL, and BEVILL FAMILY
            TRUST, Respondents/Plaintiffs/Appellants,

                              vs.

         ASSOCIATION OF APARTMENT OWNERS OF KE NANI KAI,
      Respondent/Defendant/Third-Party Plaintiff/Appellee,

                              and

         ALAN BRAYTON, Respondent/Defendant/Third Party
                       Defendant/Appellee.
          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
      (CAAP-14-0000778; CIV. NOS. 08-1-0293(1), 12-1-0790(1))

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Pollack, McKenna, and Wilson, JJ.)

           Petitioner/Real Party in Interest/Appellee/Cross-

 Appellant Myles T. Yamamoto’s Application for Writ of

 Certiorari, filed on January 8, 2016, is hereby rejected.

           DATED: Honolulu, Hawaiʻi, February 23, 2016.

 Rebecca A. Copeland              /s/ Mark E. Recktenwald
 for petitioner
                                  /s/ Paula A. Nakayama
 Terrance M. Revere and
 Lauren C. McDowell               /s/ Sabrina S. McKenna
 for Spencer James Bevill,
                                  /s/ Richard W. Pollack
 Nancy Lynn Bevill and
 Bevill Family Trust              /s/ Michael D. Wilson




                                 2